THOMAS, Justice,
concurring and dissenting.
I am in complete accord with the majority ruling in this case with respect to that portion affirming the summary judgment entered by the trial court in favor of the defendant on the claims asserted by the Alewines under Title 42 U.S.C. § 1983 *1378(1986). I cannot agree, however, that the district court erred in entering summary judgment for the defendant on Jeffrey Alewine’s claims for negligence. I would affirm the district court with respect to that ruling.
As to those claims, the district judge said in his decision letter, without differentiation:
“The Court finds that Plaintiffs 1st through 5th claims are barred by the Governmental Claims Act Sec. 1-39-101, et seq., the doctrine of sovereign immunity and by the statute of limitations, W.S. Sec. 1-39-113(a).” 1
The majority says about this ruling:
“ * * * The court concluded, and Thomas Alewine does not dispute, that the period for giving the state notice of his claim expired through his lack of diligence. Jeffrey’s claims were not specifically addressed in the decision letter. However, the district court apparently granted summary judgment against Jeffrey because of his father’s lack of diligence.” At 1376. (Emphasis added.)
I cannot acquiesce in the emphasized language since I am satisfied that the trial court treated both Thomas and Jeffrey quite alike, and it did not grant summary judgment against Jeffrey because of his father’s lack of diligence. The gratuitous conclusion by the majority assigning that analysis to the trial court is conjectural.
Section l-39-113(a), W.S.1977 (June 1988 Repl.), provides:
“(a) No action shall be brought under this act against a governmental entity unless the claim upon which the action is based is presented to the entity as an itemized statement in writing within two (2) years of the date of the alleged act, error or omission, except that a cause of action may be instituted not more than two (2) years after discovery of the alleged act, error or omission, if the claimant can establish that the alleged act, error or omission was:
“(i) Not reasonably discoverable within a two (2) year period; or
“(ii) The claimant failed to discover the alleged act, error or omission within the two (2) year period despite the exercise of due diligence.”
There is no savings clause exempting infants. The effect of the absence of such a savings clause was resolved in Awe v. University of Wyoming, 534 P.2d 97 (Wyo.1975), which is a controlling precedent. The majority endeavors to distinguish Awe by invoking a discussion of the “discovery” rule in the quoted statute. That effort does not withstand analysis, and it becomes clear that the court really has reasoned from a conclusion that is perceived as equitable.
In Awe, this court aligned itself with those courts, said to constitute a majority view, which have held that claims statutes such as § 1-39-113, W.S.1977 (1988 Repl), are applied equally to minors and adults in the absence of a savings clause or an express exception in favor of minors. See Annotation, Local Government Tort Liability: Minority as Affecting Notice of Claim Requirement, 58 A.L.R. 4th 402 § 3 at 425 (1987) [hereinafter Annotation]. In Awe, this court addressed a claim that the savings provision in favor of minors found in § 1-3-114, W.S.1977 (1988 Repl.), was applicable to the claims statute and said:
“Section 9-71 is not a statute of limitation in the same sense as those enumerated in §§ 1-15 to 1-22, W.S.1957. Section 1-22, while it is a savings clause with respect to those statutes of the chapter of which they are a part pertaining to the filing of actions, bears no relationship to § 9-71 which is not a limitation on filing an action. It is a limita*1379tion on filing a claim; it makes no exception as to minors and so a minor is not excused from filing a claim within one year. As said in 51 Am.Jur.2d (Limitation of Actions) § 138, p. 708:
“ ‘While most courts give recognition to certain implied exceptions arising from necessity, it is now conceded that they will not, as a general rule, read into statutes of limitation an exception which has not been embodied therein, however reasonable such exception may seem and even though the exception would be an equitable one. The modern rule of construction in this respect is that unless some ground can be found in the statute for restraining or enlarging the meaning of its general words, it must receive a general construction and the courts cannot arbitrarily subtract therefrom or add thereto. Undoubtedly, a hardship will result in many cases under this rule, but the court may construe only the clear words of the statute, and if its scope is to be enlarged, the remedy should be legislative rather than judicial.’ ” Awe, 534 P.2d 97 at 105.
In this instance, the court is quite willing to foreclose Thomas Alewine’s remedy because of his failure to file a claim, but the failure to file the claim is excused when he dons his hat as natural guardian of Jeffrey Alewine. How can the failure to file a claim bar a person from relief, but not bar that same individual when he presents a different mien? If the statute indeed does treat adults and minors alike, then this court has not followed the statute in this instance but instead has invoked a legislative remedy. It has moved Wyoming from the majority of jurisdictions described in Annotation, § 3 at 425, and has assigned our state to the other category of courts that hold that minority excuses strict compliance with the claims statute. See Annotation, § 19 at 447. In the process, it is clear that Awe has been overruled, not distinguished.2
If Awe were to be directly overruled, then it would be quite clear that the majority is adopting a savings clause or minority exception for the claims statute. Such an augmentation of a statutory provision is judicial legislation. The effort to reach the same end by distinguishing Awe not only fails of persuasion but must be recognized for what it is, judicial legislation. It, indeed, is as innovative as any other rationale to preserve the claims of minors.
Since, in this instance, I eschew judicial legislation, and the correct rule appears to be that there is no prospect for declaring the claims statute unconstitutional as applied to minors, see Annotation, §§ 8-10 at 434-438,1 would affirm the summary judgment entered by the trial court in its entirety. In taking this stance, I concede that it would represent appropriate public policy if the legislature should at some time choose to adopt a savings clause or an exception for minors as an amendment to the claims statute. The court should not, however, usurp the legislative power.

. I say that this occurred without differentiation even though the singular "Plaintiffs” was used because the court did that consistently in its decision letter, while also referring to "Plaintiffs" in the plural at another point. I am satisfied that the court intended to, and did, treat with the claims of both the father and son in its decision letter.


. I confess an aversion to overruling prior authorities sub silentio. If a case, in fact, is overruled, then it should be done in a clear and forthright manner. Covert jurisprudence simply results in confusion, rather than clarity, in the law.